Citation Nr: 0210811	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 24, 2000 
for the initial assignment of a 10 percent rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to August 
1957.

This appeal arises from a March 2001, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which granted the veteran entitlement to 
service connection for right ear hearing loss and increased 
his disability rating from 0 to 10 percent disabling for 
bilateral hearing loss, effective July 24, 2000.


FINDINGS OF FACT

1.  In August 1957, the veteran filed a claim for service 
connection for bilateral hearing loss as the result of 
acoustic trauma, and the RO, in a December 1957 rating 
decision, granted service connection for left ear hearing 
loss, but denied service connection for right ear hearing 
loss as not found on examination.

2.  In a December 1957 letter, the RO notified the veteran of 
the grant of service connection for left ear hearing loss and 
the denial of service connection for right ear hearing loss; 
the veteran did not file an appeal of this determination 
within the applicable time period.

3.  The earliest date, following the RO's decision of 
December 1957, on which the veteran filed a claim for service 
connection for right ear hearing loss was July 24, 2000.


CONCLUSION OF LAW

The requirements for an effective date earlier than July 24, 
2000 for the initial assignment of a 10 percent rating for 
service-connected bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, dated in August 2001 and issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Thus, the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot.  A VA examination was 
conducted in November 2000, and a copy of the report has been 
associated with the file.  The veteran also testified at a 
hearing on appeal before the undersigned in April 2002, and a 
copy of the transcript has been associated with the file.  
Under these circumstances, the veteran has been made aware of 
the information and evidence needed to substantiate the 
claim, and there is no reasonable possibility that further 
assistance to the veteran will aid in substantiating his 
claim for an earlier effective date.  For these reasons, a 
remand is not necessary for further development to comply 
with the notice and duty to assist provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).

The veteran essentially contends that he is entitled to an 
effective date prior to July 24, 2000 for the grant of 
service connection for right ear hearing loss, and the 
corresponding grant of an increased rating from 0 to 10 
percent for bilateral hearing loss.  In essence, he alleges 
that he has had right ear hearing loss since service, as the 
result of acoustic trauma during service.  Thus, an earlier 
effective date for the grant of service connection and 
increased rating is warranted.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  See also 38 C.F.R. § 
3.400(b)(2) (2000) (to the same effect).  Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

Where the benefit is granted based on new and material 
evidence under 38 C.F.R. 3.156 received after a final 
disallowance, and does not involve service department 
records, the proper effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. 3.400(q).

In August 1957, the veteran filed a claim for service 
connection for bilateral hearing loss as the result of 
acoustic trauma.  The RO granted service connection for left 
ear hearing loss, and denied service connection for right ear 
hearing loss on the basis that right ear hearing loss was not 
found on examination.  The veteran was notified of this 
decision in a letter dated December 4, 1957, and he did not 
file an appeal within one year thereafter. 

The Board denied that veteran's claim for an increased rating 
for his service-connected left ear hearing loss, evaluated as 
0 percent disabling, in an April 1997 decision.  Service 
connection was not in effect for right ear hearing loss at 
that time.

In a statement received on July 24, 2000, the veteran 
indicated that, after talking to an audiologist at the VA 
hospital, he wished to "reopen my case."  The effective 
date assigned by VARO for service connection for right ear 
hearing loss and an increased rating from 0 to 10 percent for 
bilateral hearing loss was July 24, 2000, the date on which 
the veteran filed to reopen his claim for service connection.  

VA treatment records dated from April 2000 to August 2000 
were submitted, which revealed that the veteran complained 
that his hearing was worsening in April 2000.  An 
audiological examination was scheduled, and during a June 
2000 audiology consult, the veteran reported slow progressive 
type hearing problems with the left greater than the right.  
Pure tone audiometry revealed mild to moderately-severe 
sensorineural hearing loss on the right and mild to profound 
sensorineural hearing loss on the left.  Speech recognition 
was good in the right ear and poor in the left.  Hearing aids 
were ordered, and the veteran attended a hearing aid 
orientation in July 2000, with hearing aid adjustment in 
August 2000.

A VA audiological examination was also conducted in November 
2000.

VARO, granted the veteran entitlement to service connection 
for his right ear, and, based upon an evaluation of combined 
hearing loss in both ears (as the left ear hearing loss was 
noncompensable prior to the grant of service connection for 
right ear hearing loss), he was granted an initial 10 percent 
disability rating for bilateral hearing loss, effective July 
24, 2000, the date of his claim.  

As noted, the effective date of an award based on a claim 
reopened after final disallowance shall be the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  The currently assigned effective 
date is July 24, 2000, based on VARO's receipt of the 
appellant's claim for service connection for right ear hearing 
loss filed many years after the RO's final disallowance of his 
claim in December 1957.  Ratings for hearing loss depend upon 
whether service connection has been established for one or 
both ears.  

In this regard, evaluations of bilateral or unilateral 
defective hearing range from noncompensable to 10 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from defective hearing, the provisions of 38 C.F.R. 
§ 4.85 establish eleven auditory acuity levels from I for 
essentially normal acuity through level XI for profound 
deafness.  Tables VI and VII as set forth in § 4.85 are used 
to calculate the rating to be assigned.  38 C.F.R. § 4.85 
(2001).

However, in situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. § 4.85(f), (h) 
(2001).  

Thus, regardless of whether service connection has been 
established for one or both ears, only one rating is assigned.

Prior to the grant of service connection for right ear hearing 
loss, the application of the above regulatory provisions 
governing hearing loss would not entitle the veteran to a 
compensable disability evaluation as service connection had 
only been established for the left ear and there was no 
evidence of total deafness in the right ear.  The underlying 
basis for the grant of a compensable evaluation for bilateral 
hearing loss is that service connection for the right ear was 
ultimately established following the filing of the veteran's 
July 2000 claim.  Once service connection had been established 
for right ear hearing loss effective from July 24, 2000, then 
the evaluation of the veteran's hearing would be for bilateral 
hearing loss and the rating would reflect evaluation of both 
ears.  Since it was the evaluation of service-connected 
bilateral hearing loss that afforded the veteran a compensable 
evaluation, the effective date of that increase can be no 
earlier than the effective date of the grant of service 
connection for right ear hearing loss.  Thus, although the 
veteran contends that he had right ear hearing loss that goes 
back many years, because there was no claim for service 
connection for right ear hearing loss between 1957 and 2000, 
service connection for right ear hearing loss could not be 
established from an earlier date than the July 2000 claim, and 
thus, by extension, a compensable rating for bilateral hearing 
loss could also not be established from an earlier date.  As 
noted, the compensable evaluation was not based on service-
connected left ear hearing loss, but rather on the grant of 
service connection for right ear hearing loss, and subsequent 
rating for bilateral hearing loss.

In view of the foregoing, entitlement to an effective date 
earlier than July 24, 2000 for an initial award of a 10 
percent disability rating for bilateral hearing loss is not 
shown.  38 U.S.C.A. § 5110 (West Supp. 2000); 38 C.F.R. § 
3.400 (2001).


ORDER

An effective date earlier than July 24, 2000 for the initial 
assignment of a 10 percent rating for service-connected 
bilateral hearing loss is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

